    Case: 1:18-cv-01883 Document #: 46 Filed: 02/11/20 Page 1 of 1 PageID #:1174




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SCHOLLE IPN PACKAGING, INC., and              )
LIBERTY SURPLUS INSURANCE                     )
CORPORATION, as Subrogee of                   )
Scholle IPN Packaging, Inc.,                  )      Case No. 1:18-cv-01883
                                              )
               Plaintiffs,                    )      Honorable Marvin E. Aspen
                                              )
       vs.                                    )
                                              )
VALFILM, LLC,                                 )
                                              )
               Defendant.                     )

                                 STIPULATION TO DISMISS

       PLAINTIFFS, SCHOLLE IPN PACKAGING, INC, and LIBERTY SURPLUS

INSURANCE CORPORATION, as Subrogee of Scholle IPN Packaging, Inc., and DEFENDANT,

VALFILM, LLC, by their undersigned attorneys, and pursuant to the settlement reached between

them, hereby stipulate and agree to the dismissal of this action, with prejudice, each party to bear

its own costs and attorney’s fees.

AGREED:

 SCHOLLE IPN PACKAGING, INC., and                     VALFILM, LLC
 LIBERTY SURPLUS INSURANCE
 CORPORATION, as Subrogee of Scholle IPN
 Packaging, Inc.


 /s/Alyssa Endelman                                   /s/Scott D. Stephenson
 DENENBERG TUFFLEY                                    LITCHFIELD CAVO LLP
 28411 Northwestern Hwy., Suite 600                   303 W. Madison St., Suite 300
 Southfield, MI 48034                                 Chicago, IL 60606
 Attorney for Plaintiffs                              Attorney for Defendant
